Citation Nr: 0313531	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral above-the-
knee amputations, as secondary to a compound comminuted 
fracture of the left femur, residual of a gunshot wound in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to August 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.

In addition, the veteran, in an April 2001 statement by his 
representative, appears to have raised a claim of entitlement 
to service connection for vision impairment/legal blindness.  
The record does not reflect any development of this issue, or 
adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was treated for a compound 
comminuted fracture of the left femur and two wounds in the 
soft tissue of the left calf.

3.  Many years following service, the veteran underwent 
bilateral above-the-knee amputations due to atherosclerotic 
vascular disease.

4.  There is no medical evidence of a current disability as a 
result of the fracture of the left femur that the veteran 
sustained during service.

5.  The veteran's bilateral above-the-knee amputations were 
not causally or etiologically related to the veteran's in-
service fracture of the left femur.


CONCLUSION OF LAW

The veteran's bilateral above-the-knee amputations were not 
proximately due to or the result of the veteran's compound 
comminuted fracture of the left femur and left calf wounds.  
38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral above-the-knee amputations, as residuals of a left 
leg wound.  Specifically, the veteran contends that his in-
service compound comminuted fracture of the left femur, 
residual of a gunshot wound, caused his bilateral above-the-
knee amputations.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claims.  Similarly, an April 2001 letter to 
the veteran, from the RO, notified the veteran of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claims, as well as the 
VA's responsibilities in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded two VA examinations.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.    

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under 
38 U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App.  498, 505 (1995).  Furthermore, the veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances of such 
service.  See 38 U.S.C.A. § 1154(b).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The pertinent evidence of record consists of the veteran's 
service medical records and a VA examination report.

Service medical records dated September 1950 indicate that 
the veteran sustained a compound comminuted fracture of the 
left femur due to machine gunfire in combat action.  The 
wound was debrided and the veteran was placed in a long-leg 
cast.  X-rays showed a comminuted fracture of the distal one-
third of the left femur.  Upon removal of the cast, the 
fracture was unstable and 3 wounds over the posterior lower 
left leg were draining.   As a result, the wound was incised 
and a double hip spica was applied.  X-rays following the 
placement of the spica cast revealed a comminuted, but 
"largely spiral shaft fracture" involving the lower third 
of the femoral shaft, with a large antero-medially placed 
semi-detached fragment, and a 2 centimeter shortening of 
angulation.  In addition, the veteran underwent skin 
grafting, which was noted as having "taken well."

A March 1951 Report of Board of Medical Survey states that 
there was no apparent nerve or artery involvement from the 
veteran's wounds.  The report also indicated that the hip 
spica was removed, and that the veteran was placed into a 
balanced suspension, without traction, and that his 
laboratory results were normal.  In October 1950, according 
to the report, x-rays showed a fracture of the femur through 
the junction of the middle and distal thirds, with overriding 
of  31/2 centimeters, due to impact, and 15 degrees of medial 
and posterior bowing, with valgus of the left foot.  The 
report further states that, in November 1950, there was a 
union of the fracture, and that the veteran had 150 to 170 
degrees of motion, without pain, and that the veteran 
continued to improve until December 150, wherein he fell from 
a wheelchair.  Although an x-ray at that time did not show a 
"refracture", the veteran was placed in pin traction, which 
was removed in January 1951.  In February 1951, the veteran 
was crutch walking with an "ischial weight bearing brace."   
His left leg was noted as being 3/4 of an inch shorter, and his 
left calf was completely asymptomatic.

An April 1951 record indicates that the veteran's diagnosis 
was changed to a malunion fracture of the femur.

An August 1951 Report of Board of Medical Survey states that 
the veteran's ischial weight bearing brace was removed in May 
1951, and that the veteran had full weight bearing since 
then.  August 1951 x-rays showed evidence of a good bony 
union of the fracture of the lower third of the left femur, 
with 11/4 inches of shortening of the left leg.  Range of 
motion of the hip and ankle was full, and range of motion of 
the knee showed 70 degrees of flexion and full extension.  
The veteran was fitted with a 3/4 inch heel and 1/4 sole for his 
left shoe.  He could walk long distances without pain or 
fatigue.  A return to full duty status was recommended.

In October 1951, a history of a 3/4 inch atrophy of the left 
thigh and  11/4 inch shortening of the left leg were noted, and 
it was recommended that the veteran not be sent to the rifle 
range, as "sudden squatting and returning to standing [would 
be] difficult . . . ."

In February 1952, the veteran was found to be physically 
qualified for discharge and reenlistment.  His physical 
examination showed a normal heart and blood vessels.

A July 1954 service medical record indicates that the veteran 
had shortening of the left leg and some muscle atrophy, 
resulting in scoliosis.  A September 1954 record indicates 
that he was assigned a permanent L3X profile following 
complaints that his leg "g[ave] out" and had a tendency to 
swell.  The veteran was exempted from overseas duty, and 
found unfit for full duty.  

A February 1958 Report of Medical Examination indicates that 
a clinical evaluation of the veteran's heart, vascular 
system, lungs, and chest was normal, as was his 
musculoskeletal system, except for his malunion of a femoral 
fracture.

An October 1959 radiology report indicates that an x-ray 
showed old, well healed fractures of the mid-shaft left femur 
and distal fibula.  The femur fracture healed with a 10 to 15 
degree anterior angulation of the distal fragment and a 3 
centimeter shortening of bone length.  There was also an non-
united bone fragment of the left foot.  There was no evidence 
of arthritis or a dislocation.

A December 1959 Report of Board of Medical Survey indicates 
that the veteran complained of persistent pain, swelling, and 
shortening of the left leg.  A recommendation to retain the 
veteran in limited duty status was made.  The diagnosis was 
malunion of fracture of the left femur.  An L3X profile was 
assigned, and prolonged marching and standing were 
prohibited.

A December 1964 service medical record states that the 
veteran had a history of a compound fracture of the left 
femur due to a gunshot wound in 1950, treated with traction 
and a cast, without infection, and a soft tissue wound of the 
left calf.  He complained of aching pain in the left thigh 
and swelling of the left ankle upon walking 2 to 3 miles or 
standing for long periods.  Examination showed that the 
veteran walked with a slight limp on the left leg due to the 
3/4 inch shortening of his left leg.  Range of motion testing 
showed normal range of motion of the hip.  He had full 
extension of the knee, but flexion of the knee decreased by 
10 degrees. Plantar flexion of the left ankle decreased by 5 
degrees and dorsiflexion of the ankle was decreased by 15 
degrees.  There was a 1/2 to 3/4 inch atrophy of the left thigh, 
but his calves were equal.  There was no evidence of meniscus 
damage or unstable ligaments of the knee.  A long adherent 
scar over the posterior aspect of the calf was somewhat 
sensitive to pressure and there was soft tissue edema with 
superficial varicosities of the left ankle and foot.  There 
was no sensory deficit.  X-rays of the left knee and foot 
were normal and an x-ray of the left femur revealed a 
"solidly healed" comminuted fracture at the junction of the 
middle and distal 1/3 with 5 to 10 degrees medial and 10 to 
15 degrees anterior angulation of the distal fragment.  The 
impression was old healed fracture of the left femur, in 
acceptable position and alignment, with 3/4 inch shortening; 
depressed adherent cicatrix involving skin and muscle, 
posterior aspect of the left calf; and residual venous 
insufficiency.

A February 1965 Report of Medical Examination showed that the 
clinical evaluation of the veteran's heart, vascular system, 
lungs, and chest was normal.  In addition, examination of the 
veteran's musculoskeletal system was normal, except for a 
depressed cicatrix of the left calf secondary to an old 
gunshot wound and an old fracture of the left femur.

A July 1969 Report of Medical History indicates that the 
veteran reported that he sustained a compound comminuted 
fracture of the left leg due to a gunshot wound, but denied 
experiencing arthritis, a bone or joint deformity, swollen or 
painful joints, or leg cramps.  The contemporaneous Report of 
Medical Examination indicates that a clinical evaluation of 
the veteran's heart, vascular system, lungs, and chest was 
normal.  In addition, examination of the veteran's 
musculoskeletal system was normal, except as already noted.

A November 2000 VA medical record notes that the veteran had 
a medical history of chronic obstructive pulmonary disease, 
femoral artery bypass, abdominal aortic aneurysm repair, and 
a bilateral above-knee-amputation.  In addition, the veteran 
reported a history of smoking and poor circulation.

The veteran was afforded a VA examination in April 2001.  
According to the report from the joints examination, the 
veteran reported a history of a comminuted fracture of the 
left femur in 1950, with a prolonged hospitalization, 
followed by a brace and crutches.  He stated that the 
fracture was repaired with a plate and screws and that there 
was inadequate healing, resulting in a complication.  The 
veteran also reported that he worked as a school custodian 
following his military service, until he retired due to an 
inability to climb stairs.  He also stated that he underwent 
a bilateral above-the-knee amputation due to clot formations 
in his lower extremities, that his right leg was amputated 
first, and that his left leg was amputated in 1989.  The 
examiner noted that this meant that the site of the original 
fracture was no longer available for examination.  The 
examiner noted that the veteran's claims file was reviewed 
and the examiner detailed the findings of the veteran's 
service medical records, including the treatment of the 
veteran's wound with casts, traction, braces, and skin 
grafting.   The examiner noted that the veteran's "history 
of left leg discomfort" was complicated by a history of 
vascular disease, for which the veteran reported receiving 
multiple surgeries, including an abdominal aortic artery 
resection and right and left above-the-knee amputations.  
Physical examination showed that the veteran's right stump 
had a 13 inch well healed scar and 40 inches of girth.  The 
left stump had an 18-centimeter scar and 47 inches in girth.  
The scars were freely mobile, without tenderness.  The 
assessment was a history of a gunshot wound to the calf, 
exiting the thigh; extensive soft tissue trauma complicated 
by infection of the left calf, requiring a graft; adherence 
of the graft, limiting range of motion of the left ankle, 
malunion of the left femur, requiring more than a year in 
bed, traction, and a brace; residual deformity of the femur 
with varus and anterior angulation; residual left leg length 
discrepancy; decreased flexion of the knee; decreased 
dorsiflexion of the ankle; and chronic pain, now status-post 
bilateral above-the-knee amputations.

In November 2001, the veteran was afforded a VA vascular 
examination.  The report indicates that the veteran was 
status-post multiple vascular reconstructions, including an 
abdominal aortic aneurysm repair and bilateral axillo-femoral 
bypass, with subsequent bilateral above-the-knee amputations.  
The veteran reported that his right leg was amputated in 
1987.  A previous history of smoking was noted.  Physical 
examination was negative for cervical bruits and 
supraclavicular bruits.  There were well-healed bilateral 
axillary incisions with a palpable axillo-femoral graft which 
thrombosed bilaterally.  Femoral pulses were absent and his 
amputation stumps were well healed.  The veteran also had an 
abnormal respiratory effort, but his lungs were clear to 
auscultation.  The examiner opined that the veteran's 
vascular disease was not secondary to his in-service femur 
injury, and explained that this was "a reflection of [an] 
atherosclerotic process related to other factors."

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
bilateral above-the-knee amputations, to include as secondary 
to a compound comminuted fracture of the left femur.  See 
38 U.S.C.A. §§ 1110, 1131 (an award of service connection 
requires that the veteran incur a disease or disability 
during service).   The Board acknowledges that the veteran's 
legs were amputated above-the-knee and that he was treated 
for a compound comminuted fracture of the left femur due to a 
gunshot wound during service.  Nevertheless, the veteran's 
service medical records are negative for complaints, 
diagnosis, or treatment of a cardiovascular disorder.  The 
veteran's service physical examination reports also 
consistently showed normal cardiac, respiratory, and vascular 
evaluations.   Likewise, the varicosities associated with the 
veteran's leg wound were determined to be superficial, and 
the veteran's wound did not involve his nerves or arteries.   
Furthermore, the veteran did not provide any evidence 
demonstrating that he had vascular disease nor has he 
provided any evidence otherwise linking his bilateral above-
the-knee amputations, which occurred in 1987 and 1989, over 
30 years after his injury, to his active service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  See also 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
As a causal link between the veteran's current bilateral 
above-the-knee amputations and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  

Moreover, the VA examiner from the July 2001 vascular 
examination clearly stated that the veteran's vascular 
disease was unrelated to the veteran's in-service gunshot 
wound and fracture of the femur, and opined that the 
veteran's vascular disease was likely due to an 
atherosclerotic process.  Significantly, the VA examiner 
reviewed the veteran's claims file and treatment records, as 
well as the April 2001 VA examination report.  The examiner 
also had an opportunity to examine the veteran prior to 
concluding that there was no evidence that the veteran's in-
service injury caused his vascular disease and bilateral 
above-the-knee amputations.  As such, the Board finds that 
the July 2001 VA examiner's opinion has significant probative 
value, as he based his opinion on review of the entire 
evidentiary record, consideration of the veteran's assertions 
and history, and a detailed review of relevant medical 
records.  Accordingly, the Board finds that the veteran is 
not entitled to service connection for bilateral above-the-
knee amputations, to include as secondary to his in-service 
gunshot wound and fracture of the left femur.

More significantly, the veteran does not have any current 
residuals of the fracture of the left femur.  While the Board 
again acknowledges that the veteran was treated for a 
compound comminuted fracture of the left femur with soft 
tissue wounds to the calf during his service, with complaints 
of pain and fatigue during his service, the Board points out 
that the veteran's left lower leg was amputated prior to his 
claim for service connection, and, as such, the veteran does 
not currently have any residuals of the fracture of the left 
femur or wounds to his calf.  "In the absence of proof of 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
According to the VA examiners, although the veteran clearly 
suffered from a gunshot wound to his left leg, with soft 
tissue trauma and a fracture of the left femur, which healed 
with a malunion, the veteran subsequently had his leg 
amputated for reasons unrelated to his wounds, and the site 
of his wound is no longer present.  Thus, there are no 
current residuals identified upon physical examination, and, 
while there is no question that the veteran sustained the 
initial injury, there is no current disability upon which to 
base an award of service connection.  See Brammer at 225 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  Therefore, the Board 
finds that the veteran is not entitled to service connection 
for residuals of a left leg wound.

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim of service connection for 
residuals of a left leg wound, including bilateral above-the-
knee amputations.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.




ORDER

Service connection for bilateral above-the-knee amputations 
is denied. 



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

